—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered October 21, 1998, convicting defendant, after a jury trial, of two counts of robbery in the first degree, *681and sentencing him to concurrent terms of 8 to 16 years, unanimously affirmed.
The additional facts revealed by the complainant’s testimony at trial would not warrant reopening of the Wade hearing, a remedy requested by defendant for the first time on appeal. The additional facts could not have changed the court’s determination that the prompt showup was not unduly suggestive.
Defendant’s challenge to the court’s reasonable doubt instruction is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the charge, when read as a whole, conveyed the appropriate standard regarding the People’s burden of proof (see, People v Cubino, 88 NY2d 998). Concur — Nardelli, J. P., Mazzarelli, Lerner, Amdrias and Buckley, JJ.